PER CURIAM.
Appellant seeks reversal of a judgment of conviction based upon a jury verdict finding him guilty of unlawfully breaking and entering a dwelling house with intent to commit a felony therein, to wit: robbery; grand larceny; and, while unlawfully therein, assaulting persons lawfully therein.
It is appellant’s contention that the evidence was legally insufficient to sustain a conviction and that the trial court erred in denying appellant’s motion for judgment of acquittal and for a new trial.
We have carefully reviewed the record on appeal, considered the briefs and arguments of counsel and have concluded that there is sufficient competent evidence in the record to support the findings of guilt. The findings of the jury will not be disturbed on appeal in the absence of a clear showing that the evidence demonstrates that the findings are erroneous. No reversible error having been demonstrated the judgment appealed is affirmed. Hicks v. State, Fla.App.1962, 138 So.2d 101; Lee v. State, Fla.App.1963, 153 So.2d 351; Fisher v. State, Fla.App.1969, 224 So.2d 415.
Affirmed.